UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS LEE CUMMINGS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:11-cr-00013-D-1)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lee Cummings, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Shailika K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Lee Cummings appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.     Accordingly,        we   affirm    the    district    court’s    order.

United States v. Cummings, No. 7:11-cr-00013-D-1 (E.D.N.C. Jan.

21, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in    the   materials

before   this    court   and    argument     would   not   aid   the    decisional

process.


                                                                          AFFIRMED




                                        2